Case: 13-14560   Date Filed: 07/25/2014   Page: 1 of 5


                                                        [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14560
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cv-03206-ODE



MARQUIS K. PASCHAL,

                                                           Plaintiff-Appellant,

                                  versus

UNITED PARCEL SERVICE,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (July 25, 2014)

Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-14560       Date Filed: 07/25/2014       Page: 2 of 5


       Marquis K. Paschal, an African-American part-time supervisor at United

Parcel Service, Inc. (UPS), appeals from the district court’s grant of summary

judgment in favor of UPS in his employment discrimination suit, filed pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a). Paschal argues

the district court erred in determining that UPS offered a legitimate,

non-discriminatory reason for failing to promote him to a full-time supervisor

position and choosing a Caucasian candidate instead, namely, that UPS did not

consider him for the promotion because his required paperwork for the promotion

process was not completed. Paschal also asserts the district court erred in

determining he did not show that UPS’s proffered reason was pretextual. He

contends he was not required to present evidence beyond that used to establish his

prima facie case of discrimination because UPS promoted employees through a

secretive, informal process. After review,1 we affirm.

       Title VII provides that “[i]t shall be an unlawful employment practice for an

employer . . . to fail or refuse to hire or to discharge any individual . . . because of

such individual’s race, color, religion, sex, or national origin.” 42 U.S.C.

§ 2000e-2(a)(1); McDonnell Douglas Corp. v. Green, 411 U.S. 792, 796 n.4

(1973). When a plaintiff offers circumstantial evidence of discrimination, we
       1
          We review an order granting summary judgment de novo, construing all facts and
drawing all reasonable inferences in favor of the nonmoving party. Jones v. UPS Ground
Freight, 683 F.3d 1283, 1291-92 (11th Cir. 2012). Summary judgment is appropriate when “the
movant shows that there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
                                               2
              Case: 13-14560     Date Filed: 07/25/2014    Page: 3 of 5


apply the burden-shifting framework articulated in McDonnell Douglas. Alvarez v.

Royal Atl. Developers, Inc., 610 F.3d 1253, 1264 (11th Cir. 2010). Under this

framework, if the plaintiff establishes a prima facie case of discrimination, and the

employer “articulat[es] one or more legitimate non-discriminatory reasons” for the

adverse employment decision, the plaintiff must then show that the stated reason is

mere pretext for unlawful discrimination. Id. Specifically, to overcome a motion

for summary judgment, a plaintiff must put forth evidence sufficient to allow a

reasonable fact finder to conclude that the employer’s proffered reasons were

pretext. Chapman v. AI Transp., 229 F.3d 1012, 1024-25 (11th Cir. 2000) (en

banc). A plaintiff can do so directly, by persuading the court that a discriminatory

reason more likely than not motivated the employer, or indirectly, by showing

“such weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions in the employer’s proffered legitimate reasons for its action that a

reasonable factfinder could find them unworthy of credence.” Alvarez, 610 F.3d

at 1265 (quotation omitted).

      Assuming Paschal established a prima facie case, the district court did not

err in determining that UPS proffered a legitimate, non-discriminatory reason for

not considering Paschal for the full-time supervisor promotion, namely, the fact

that UPS did not have Paschal’s completed promotion paperwork on file. Thus,




                                          3
              Case: 13-14560     Date Filed: 07/25/2014   Page: 4 of 5


the burden then shifted back to Paschal to show that UPS’s reason was mere

pretext. See Alvarez, 610 F.3d at 1264.

      As an initial matter, Paschal’s own evidence makes clear that Robert

Wahnschaff, the employee promoted to full-time supervisor, complied with UPS’s

Management Assessment and Promotion Process (MAPP), which was UPS’s

procedure for promoting employees to full-time management positions.

Construing the facts in the light most favorable to Paschal, Paschal submitted his

MAPP paperwork to Virgil Tindal by email, and at some point, his paperwork was

lost. However, Paschal has provided little evidence other than affidavits based

upon personal belief and opinion that there was any deliberate, discriminatory

reason for losing his paperwork. See Ellis v. England, 432 F.3d 1321, 1326 (11th

Cir. 2005) (explaining mere conclusions, unsupported factual allegations, and

statements in affidavits based in part on information and belief cannot raise

genuine issues of fact, and, thus, are insufficient to defeat a motion for summary

judgment). Charles Inman’s affidavit corroborated portions of Paschal’s affidavit,

including Paschal’s conversation with Tindal in which Tindal reassured Pascal that

his MAPP paperwork had been submitted. Although Inman’s affidavit lends

support to Paschal’s recollection of the conversation with Tindal, this evidence

does not tend to show that Paschal’s paperwork was lost or misplaced after Tindal




                                          4
              Case: 13-14560     Date Filed: 07/25/2014    Page: 5 of 5


submitted it to human resources for a discriminatory reason, and, thus, fails to

show pretext. See Alvarez, 610 F.3d at 1265.

      Paschal also has pointed to no weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in UPS’s proffered reason for not hiring him. See

id. UPS has consistently presented the same reason for not hiring Paschal because,

as noted in Paschal’s EEOC charge, UPS managers told him from the beginning

that the MAPP paperwork issue was why he was not considered for the promotion.

At most, the evidence suggests that Paschal’s paperwork was lost, and he offers no

evidence for his conclusory assertion that UPS lost other African-American

employees’ paperwork, such as affidavits or testimony from those other African-

American employees. Paschal’s argument that he was not required to cast doubt

on UPS’s argument is also without merit because MAPP was not a secretive

promotion procedure. See Roberts v. Gadsden Mem’l Hosp., 835 F.2d 793, 798

(11th Cir. 1988) (noting informal, secretive hiring or promotion processes tend to

facilitate the consideration of impermissible criteria). The undisputed record

makes clear that all employees were told about MAPP and how to comply with

MAPP. As Paschal has failed to show UPS’s legitimate, non-discriminatory

reason for failing to promote him was mere pretext, the district court did not err in

granting UPS’s motion for summary judgment.

      AFFIRMED.


                                          5